             Case 1:21-cr-00366-JEB Document 9 Filed 05/18/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

   UNITED STATES OF AMERICA                         :    CRIMINAL NO.
                                                    :
                v.                                  :    MAGISTRATE NO. 21-MJ-393
                                                    :
   GARY EDWARDS,                                    :    VIOLATIONS:
                                                    :    18 U.S.C. § 1752(a)(1)
                         Defendant.                 :    (Entering and Remaining in a Restricted
                                                    :    Building or Grounds)
                                                    :    18 U.S.C. § 1752(a)(2)
                                                    :    (Disorderly and Disruptive Conduct in a
                                                    :    Restricted Building or Grounds)
                                                    :    40 U.S.C. § 5104(e)(2)(C)
                                                    :    (Disruption of Official Business)
                                                    :    40 U.S.C. § 5104(e)(2)(D)
                                                    :    (Disorderly Conduct in
                                                    :    a Capitol Building)
                                                    :    40 U.S.C. § 5104(e)(2)(G)
                                                    :    (Parading, Demonstrating, or Picketing in
                                                    :    a Capitol Building)

                                        INFORMATION

       The Acting United States Attorney charges that:

                                             COUNT ONE

       On or about January 6, 2021, within the District of Columbia, GARY EDWARDS, did unlawfully

and knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-off, and

otherwise restricted area within the United States Capitol and its grounds, where the Vice President and

Vice President-elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,United
       States Code, Section 1752(a)(1))

                                           COUNT TWO

       On or about January 6, 2021, within the District of Columbia, GARY EDWARDS, did


                                                   1
             Case 1:21-cr-00366-JEB Document 9 Filed 05/18/21 Page 2 of 3



knowingly, and with intent to impede and disrupt the orderly conduct of Government business and official

functions, engage in disorderly and disruptive conduct in and within such proximity to, a restricted

building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United

States Capitol and its grounds, where the Vice President and Vice President-elect were temporarily

visiting, when and so that such conduct did in fact impede and disrupt the orderly conduct of Government

business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violationof Title
       18, United States Code, Section 1752(a)(2))

                                          COUNT THREE

       On or about January 6, 2021, within the District of Columbia, GARY EDWARDS, willfully and

knowingly entered and remained in a room in any of the Capitol Buildings set aside and designated for

the use of either House of Congress or a Member, committee, officer, or employee of Congress, or either

House of Congress, with the intent to disrupt the orderly conduct of official business.

       (Disruption of Official Business, in violation of Title 40, United States Code, Section
       5104(e)(2)(C))

                                           COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, GARY EDWARDS, willfully and

knowingly engaged in disorderly and disruptive conduct within the United States Capitol Grounds and in

any of the Capitol Buildings with intent to impede, disrupt, and disturb the orderly conduct of a session of

Congress and either House of Congress, and the orderly conduct in that building of a hearing before or any

deliberation of, a committee of Congress or either Houseof Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,Section
       5104(e)(2)(D)



                                                   2
            Case 1:21-cr-00366-JEB Document 9 Filed 05/18/21 Page 3 of 3



                                          COUNT FIVE

       On or about January 6, 2021, within the District of Columbia, GARY EDWARDS, willfully and

knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,United
       States Code, Section 5104(e)(2)(G))

                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793


                                               By: /s/ Christopher D. Amore
                                                  CHRISTOPHER D. AMORE
                                                  N.Y. Bar No. 5032883
                                                  Assistant United States Attorney
                                                  District of Columbia
                                                  Capitol Riot Detailee
                                                  555 4th Street, NW
                                                  Washington, D.C. 20530
                                                  Tel. No. (973) 645-2757
                                                  Email: christopher.amore@usdoj.gov




                                                3
